Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-4, 6-10 and 13 are examined herein. 

Response to Arguments/Amendments
Applicant’s arguments, in view of the amendments, are persuasive with respect to the 35 U.S.C 112 rejections. However, upon further consideration, the amendments introduce new 35 U.S.C 112 rejections as described below. 
Regarding the prior art reference Nishiguchi, Applicant argues (page 8) that “the condenser is only installed on the steam circulation system 9 at the downstream of the turbine 5.” This argument is not persuasive in light of Nishiguchi, who teaches the same feature: in Fig. 18, the condenser 42 is installed in the steam circulation system downstream of the turbine 41. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly added claim 13 recites the limitations “a) liquid phase of the heat medium discharged from the steam generator is supplied to the condenser through the steam bypass system while bypassing the turbine and is returned to the steam generator through the steam circulation system” and “b) when the generation of the steam by the steam generator is stopped, the liquid phase of the heat medium is supplied to the steam-water separator through the bypass system and is returned to the steam generator while bypassing the condenser” which is not supported by the instant disclosure and is therefore new matter. As shown in Fig. 1, the heat medium (“Ws(W)”) is discharged from the steam generator. However, as described in the specification (see [0043]), Ws refers to the gas phase and a liquid phase (W) is only generated after the steam-water separator. Therefore, the specification does not support a liquid phase discharged from the steam generator as recited in limitations a) and b).  	Specifically, limitation a) recites that the liquid phase is supplied to condenser 6 through the steam bypass system. This is not shown in Figure 1. The steam bypass system is 130, 131. The post-separator liquid phase (line 101 b) is not supplied to the condenser 6 through 130/131. Instead, it is supplied through branch pipe 105, but there is no support in the Specification that branch pipe 105 is part of the steam bypass system 130, 131. 	Specifically, limitation b) recites that the liquid phase is supplied to the steam-water separator 103 through the bypass system 100. The recitation of “the liquid phase” creates the assumption that Applicant is referring to the liquid phase introduced in line 7 which is post-separator 103. Therefore, limitation b) recites that separated liquid is supplied to the separator, which does not make sense and also is not shown in Figure 1 or described in the Specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 6-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a plurality of distribution path-switching units included in the steam circulation system, a bypass system and a steam bypass system” which renders the claim indefinite. The claim positively recites “a bypass system” and “a steam bypass system” in line 3 and it is unclear whether the recitation of a bypass system and a steam bypass system in line 8-9 are the same as or different as the ones introduced in line 3. 
Claim 13 recites the limitation “returned to the steam generator through the steam circulation system” which renders the claim indefinite. As recited in line 4, a steam generator is 
Claim 13 recites “liquid phase”, “the liquid phase” and “gas phase” in limitations a) – c) which is unclear and indefinite due to a lack of antecedent basis. As recited in lines 6-7, a steam-water separator is included in the bypass system “which separates the heat medium into gas phase and liquid phase.” Therefore, “liquid phase” in line 15 and “gas phase” in line 21 are both unclear because they are not preceded by “the” or “a” and thus it is unclear if these are the same liquid and gas phases introduced in line 7. This is further made unclear because “the liquid phase” is given antecedent basis in lines 18 and 21. Are the liquid phases in lines 18 and 21 referring back to line 7 or line 15? 
Claim 13 recites the limitation “liquid phase of the heat medium discharged from the steam generator” which renders the claim indefinite. It is unclear what “liquid phase of the heat medium” is referring to. As previously recited in line 7, the liquid phase is only formed when the heat medium is separated by the steam-water separator in the bypass system. The steam generator is in the steam circulation system, not the steam bypass system and therefore it is unclear how the liquid phase of the heat medium is discharged from the steam generator. 
Claim 13 recites the limitation “the liquid phase of the heat medium is supplied to the steam-water separator through the bypass system” which renders the claim indefinite. It is unclear how “the liquid phase of heat medium” can be supplied to the steam-water separator through the bypass system. The steam-water separator is part of the bypass system and a liquid 
Claim 13 recites the limitation “gas phase of the heat medium separated from the liquid phase of that is supplied to the condenser” which renders the claim indefinite. As recited in claim 13, a steam generator is provided in the steam circulation system and a steam-water separator is provided in the bypass system. It is unclear what “a gas phase of the heat medium separated from the liquid phase” is referring to. The recitation of the phrase “of that” is unclear and does not define which system is separating the heat medium. Is it of the heat medium from the steam generator? From the steam-water separator? Or something else?
Claim 4 recites the limitation “wherein the steam circulation system includes a heat exchanger” which renders the claim indefinite. It is unclear if claim 4 is intending to further define the steam generator of claim 13, or if it is intended to introduce a second, distinct heat exchanger.
Claim 6 recites the limitation “wherein the steam circulation system and the bypass system are provided with a distribution path-switching unit” which is unclear. Claim 13 recites a plurality of distribution path-switching units (unlabeled valves) included in the steam circulation system, a bypass system and a steam bypass system and it is unclear whether “a distribution path-switching unit” of claim 6 is referring to the distribution path-switching unit of claim 13 or is reciting a new distribution path-switching unit. 
Claim 9 recites the limitation “wherein the steam circulation system and the bypass system are provided with a control unit” which is unclear. Claim 13 positively recites “a control 
Any claim not specifically addressed above is also rejected as being dependent upon a rejected claim. 

Note on Interpretation 
Examiner has reviewed the Specification and Drawings thoroughly and has determined that each of the following claimed systems comprises the following listed components. Please note that all citations refer to the PGPub.
steam circulation system: 
           9 (¶ 46)
           4, 5, 42, 91, 92 (¶ 54)
           6 (¶ 59)
           95, 96 (¶¶ 60-61)
           51 (¶ 57)
           41 (¶ 51)
bypass system:
           100 (¶ 46)
           101, 102 (¶¶ 62-63)
           103, 103a (¶ 66)
           101a,b (¶ 67)
steam bypass system:

                       131 (¶ 64)
If Applicant’s interpretation differs from the Examiner’s, Examiner asks that Applicant provide explicit corrections in their next Response.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. US Pub 20020075983 in view of Minatsuki et al. US Pub 20150162105.
Regarding claim 13, Nishiguchi discloses a reactor power plant (Fig. 18) comprising 
a reactor (1E) having a reactor core (unlabeled core); and 
a steam circulation system (e.g., including 31, 34, 33, 30), a bypass system (37 and 39) and a steam bypass system (43) circulating a heat medium (secondary coolant) carrying thermal energy generated by a nuclear fission reaction in the reactor core ([0148] “steam heated by a decay heat of the reactor 1E”); 
a steam generator (14), 
a turbine (41) and a condenser (42) included in the steam circulation system ([0148] 41/42 included in 31, 34); 
a steam-water separator (35) included in the bypass system ([0146] “a steam separator 35 is provided via a main steam bypass pipe 37”) and which separates the heat medium into gas 
a plurality of distribution path-switching units (unlabeled valves) included in the steam circulation system, a bypass system and a steam bypass system (see Fig. 1); and 
a control unit (the reactor operator in the control room);
wherein the steam circulation system, the bypass system and the steam bypass system circulate the same heat medium (the three systems circulate the secondary coolant), 
wherein when the reactor is stopped, the control unit controls (the reactor operator in the control room) the distribution path-switching units to operate the systems ([0148] the valves are necessarily capable of being controlled (i.e., open and closed) to operate the three systems when the reactor is stopped) such that: 
a) liquid phase of the heat medium discharged from the steam generator (as known in the art, steam at this point in the coolant loop is a liquid-vapor mixture) is supplied to the condenser (42) through the steam bypass system (43) while bypassing the turbine (41 and [0148] “steam branching pipe 31 of another group in the main steam pipe 34, and then, reaches a condenser 42 by controlling a valve via a turbine bypass pipe 43”) and is returned to the steam generator (14) through the steam circulation system (33, 30); 
b) when the generation of the steam by the steam generator is stopped ([0148] “when the steam decreases, the main steam pipe 34 and the turbine bypass pipe 43 are both isolated”), the liquid phase of the heat medium is supplied to the steam-water separator (35) through the bypass system (37) and is returned to the steam generator while bypassing the condenser ([0148] “air condenser 36 passes through the steam separator 35, and then, is driven 
c) gas phase of the heat medium separated from the liquid phase of that is supplied (steam leaving steam pipe 37 from separator 35) to the condenser (42) through the steam bypass system (43) while bypassing the turbine (41 and [0148] “the steam joins with a steam from the steam branching pipe 31 of another group in the main steam pipe 34, and then, reaches a condenser 42 by controlling a valve via a turbine bypass pipe 43”) and is returned to the steam generator (14) through the steam circulation system (33,30).
Nishiguchi necessarily teaches a control unit (as known in the art, the reactor operator in the control room opens and closes valves remotely) for opening and closing the valves detailed in ¶ 148, but for the sake of compact prosecution, because Nishiguchi does not detail the specifics of the control unit, Minatsuki is cited to teach a specific type of control unit. 
Minatsuki, however, teaches a nuclear power plant (Fig. 1) comprising a control unit (16 comprising 19-21 and [0051] “configured of a microcomputer or the like”) which controls ([0044]) a plurality of distribution path-switching unit (33, 13, 15) and wherein when the reactor is stopped, the control unit controls the distribution path-switching units to operate the systems (16 is necessarily capable of controlling the valves during operation and when the reactor is stopped for refueling, maintenance, a reactor trip, etc.). It would have been obvious to modify the system of Minatsuki with the control unit of Nishiguchi as it produces no unexpected results. Such a modification provides the predictable advantage of automatically controlling the valves based on preset conditions ([0051]). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the steam circulation system uses the thermal energy for power generation ([0147] the steam is sent to the turbine 41 and the turbine 41 appears to be connected to an unlabeled generator 41. A skilled artisan would recognize, as is well known in the art, the thermal energy used to generate the steam is used for power generation). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the steam circulation system is capable of being switched to a non-power generation state (unlabeled valve in 34 is necessarily capable of being closed to bypass the turbine and therefore the steam circulation is capable of being switched to a non-power generation state as no steam is supplied to the turbine). Additionally, examiner notes that all systems in Nishiguchi reactor are necessarily capable of being switched to a non-power generation state whenever the reactor is shutdown for refueling, maintenance, a reactor trip, etc.
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the steam circulation system includes a heat exchanger (16) wherein the heat medium is water (col 2 ln 61-62 “steam”).
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the steam circulation system (31, 34, 33, 30), a bypass system (37 and 49) are provided with a distribution path-switching unit (unlabeled valves) wherein the distribution path-switching unit distributes the water to the steam circulation system when the reactor is activated and distributes the water to the bypass system 
Examiner notes that it is well-known in the art that, when the reactor is stopped (for refueling, maintenance, or because of a reactor trip, etc.), this means that steam is no longer sent to the turbine for electricity production. In the system of Nishiguchi, in this case, the operator is capable of routing the shutdown steam through bypass line 37 via the closing of the unlabeled valve in line 31.  
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Nishiguchi necessarily teaches a control unit (as known in the art, the reactor operator in the control room opens and closes valves remotely) for opening and closing the valves detailed in ¶ 148, but Nishiguchi does not detail the specifics of the control unit.
 Minatsuki teaches wherein the steam circulation system and the bypass system are provided with a control unit (20, 21) that controls circulation of the water ([0045] “a secondary coolant flow rate setting unit 20, and a secondary coolant bypass flow rate setting unit 21” and 20 is connected to 13 in the steam circulation system and 21 is connected to 15 in the bypass system). Such a modification provides the predictable advantage of automatically controlling the valves based on preset conditions ([0051]).
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Nishiguchi further discloses wherein the reactor is a fast reactor ([0144] “liquid metal cooled nuclear reactor”). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. US Pub 20020075983 in view of Minatsuki et al. US Pub 20150162105 and further in view of George et al. US 4048012. 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Nishiguchi discloses the steam circulation includes a steam generator (14) but does not explicitly disclose a second heat exchanger. 
George teaches a nuclear power plant (Fig. 1) wherein the steam circulation system includes a steam generator (11) and a heat exchanger (12) in which the heat medium is water (col 2 ln 61-62 “steam”). It would have been obvious to modify the system of Nishiguchi with the heat exchanger of George for the predictable advantage of safety and reliability in that there is a high degree of assurance that continuous operation of the nuclear reactor can be maintained under emergency conditions (col 3 ln 64-67). Such a modification further provides the advantage of a main intermediate heat exchanger and a secondary or decay heat heat exchanger which is common in the nuclear arts. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. US Pub 20020075983 in view of Minatsuki et al. US Pub 20150162105 and further in view of Hayashi et al. US 5114667. 
Regarding claims 7-8, the above-described combination teaches all the elements of the parent claim but is silent with respect to an external water supply.  
Hayashi further teaches an external water supply unit (Fig. 1: 14) capable of supplying water from an outside of the plant (col 7 ln 29) and wherein the external water supply unit has a function of adjusting a feed water flow rate (col 6 ln 28 “the amount of feed water can be increased” and as shown in Fig. 1, by opening the unlabeled valve in 15 the amount of feedwater can be adjusted). It would have been obvious to one of ordinary skill in the art to modify the bypass system of Nishiguchi by connecting the external water supply of Hayashi as it produces no unexpected results. Such a modification provides the predictable results such that in the event of a pump failure, water can be delivered to the steam generator through a feedwater lines by a head difference (col 6 ln 29-32). This modification is further motivated by Nishiguchi which discloses a feedwater pipe (39) in the bypass system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646